Citation Nr: 0918307	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the Veteran is competent to receive and manage his VA 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from August 1976 to 
August 1979 and from June 1986 to June 1990.  

Service connection has been granted for schizophrenia, rated 
at the maximum 
100-percent level since June 1990, when the Veteran's 
military service ended.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found the Veteran incompetent to handle 
the disbursement of his VA compensation.

In his substantive appeal (on VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a Travel 
Board hearing.  His hearing was scheduled for February 6, 
2007, and he was notified of this in two letters dated in 
December 2006 and January 2007.  However, he did not appear 
for the proceeding, has not provided any explanation for his 
absence, and has not requested to reschedule his hearing.  
The Board therefore deems his hearing request withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The medical evidence is clear and convincing and leaves no 
doubt that the Veteran lacks the mental capacity to manage 
his VA compensation without limitation because of the 
severity of his service-connected schizophrenia.


CONCLUSION OF LAW

The Veteran is incompetent to handle the disbursement of his 
VA funds without limitation.  38 U.S.C.A. § 501(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.353(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353.  This regulation provides 
that "[a] mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation."  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).  

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

After reviewing the evidence of record in this case, there is 
no doubt that the Veteran lacks the mental capacity to manage 
his own funds without limitation due to his service-connected 
schizophrenia.  The evidence in support of a finding of 
incompetency includes two VA field examinations and VA 
treatment records, all of which leave no doubt that the 
Veteran is not competent to handles his funds.

During the first field examination, in April 2004, the 
examiner noted that the Veteran's responses varied from 
logical to illogical.  The examiner noted that he had 
reservations about a recent decision in which the Veteran was 
found to be competent for VA purposes; he therefore suggested 
that a new diary date be established in which to better 
observe the Veteran's ability to manage these funds.  The 
examiner opined, however, that he did not believe the Veteran 
was able to handle the $75,000 currently in his estate.  He 
then explained that allowing the Veteran to handle this money 
would not only result in the loss of these funds, "but could 
also bring harm to the Veteran by possible theft and peer 
pressure for the Veteran to basically give the money away."  
The examiner therefore recommended that none of the $75,000 
in the Veteran's estate be released to the Veteran at this 
time, pending a better review of his ability to handle his 
monthly benefits.  

Unfortunately, the Veteran's mental condition worsened after 
the field examination to the point where he clearly lacks the 
mental capacity to handle his VA funds.  The Veteran was 
hospitalized at the Memphis VA Medical Center in March 2005.  
Initially, he was admitted to the emergency room after 
decompensating due to noncompliance with his antipsychotic 
medication.  It was noted that he had a history of rapid 
decompensation due to noncompliance with his medication as 
well as substance abuse - although his current admission was 
unrelated to substance abuse.  The Veteran reported that he 
traveled from city to city and had been in Memphis for three 
to four weeks.  He also reported recently losing his ATM card 
and keys between being jailed and hospitalized, but that a VA 
payee was mailing him a check for $200.  Following a mental 
status examination, the diagnoses were schizophrenia and 
history of substance abuse.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.  It was also 
noted that the Veteran's payee status needed to be further 
studied.  It was noted that "he needs a guardian as it 
appears that he is not capable of managing his money in his 
best interest." 

A VA treatment record dated September 2005 notes that the 
Veteran was discharged to a personal care home, which he 
immediately left shortly after his arrival.  It was noted 
that the police were called after the Veteran attempted to 
assault the owner of the home, who feared for her safety and 
the safety of her staff if the Veteran remained.  The Veteran 
was observed to have delusional thought content, illogical 
thought and speech patterns, inappropriate affect, and flight 
of ideas.  He was also incoherent at the time of discharge.  
A GAF score of 38 was assigned.

The second VA field examination, performed in January 2006, 
was conducted at the Veteran's temporary residence at a Days 
Inn hotel.  The examiner noted that the Veteran's monthly 
expenses exceeded his monthly income by $865.  After being 
told this, the Veteran became very angry due to his inability 
to calculate his expenses and because he believed the hotel 
was cheating him.  However, he managed to settle down after 
he and the field examiner went over the calculations 
together.  In his report, the examiner indicated that caution 
needs to be taken when handling this Veteran in person.  The 
examiner then opined, "[the Veteran] is likely to become 
violent and inflict bodily harm at some point."  He also 
concluded that the Veteran is not capable of handling is 
affairs and continues to require a custodian/payee. 

Based on the foregoing, the medical evidence is clear and 
convincing and leaves no doubt that the Veteran lacks the 
mental capacity to manage his own funds without limitation 
due to his schizophrenia.  The Board acknowledges that the 
opinion contained in the April 2004 field examination report 
is not clear as to the Veteran's incompetency, as reflected 
in the recommendation that further evaluation be conducted.  
The examiner, however, urged that none of the $75,000 in the 
Veteran's estate be released to the Veteran at this time, 
which provides some evidence in support of a finding that the 
Veteran's is incompetent to handle the disbursement of funds.  
In any event, evidence developed after this report clearly 
shows that the Veteran's is incompetent to handle the 
disbursement of funds due to the severe nature of his 
schizophrenia. 

In this regard, the March 2005 VA treatment record and the 
January 2006 VA field examination report both include medical 
opinions that are clear, convincing, and leave no doubt as to 
the Veteran's incompetency.  The Board places significant 
probative value on the field examiner's opinion, since he was 
most familiar with the Veteran's history and current 
financial habits when concluding that the Veteran is not 
competent to manage his own funds without limitation due to 
the severe nature of his symptoms due to schizophrenia.  This 
was based on the Veteran's 


history, his demeanor during the interview, and the fact that 
his expenses exceed his income by $865.  In other words, the 
field examiner applied valid analysis to the significant 
facts of this case in reaching his conclusion of 
incompetency.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); cf. Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

Indeed, a finding of incompetency is consistent with the 
long-standing 100 percent rating for the Veteran's service-
connected schizophrenia, as well as the GAF score of 38 
assigned during his hospitalization in 2005.  A GAF score of 
38 is assigned where behavior is manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  The Board also emphasizes that the Veteran is the 
only person who believes himself to be competent to handle is 
own funds without limitation.  However, lay assertions do not 
constitute competent medical evidence, which is required in 
this instance where the issue involves medical knowledge.  
Sanders v. Brown, 9 Vet. App. 525, 529 (1996) (stating that a 
VA determination of incompetence must stand when only 
rebutted by lay evidence).

For these reasons, the Board finds that the presumption of 
competence has been rebutted in this case, since the medical 
evidence is clear, convincing, and leaves no doubt that the 
Veteran lacks the mental capacity to manage his own affairs, 
including disbursement of funds without limitation.  Since 
there is no reasonable doubt as to the Veteran's mental 
capacity to manage his own affairs, including the 
disbursement of funds without limitation, there is no doubt 
to be resolved in favor of competency.  38 C.F.R. § 3.353(d).  
In sum, the appeal is denied.



It is worth mentioning that VA's duties to notify and assist 
the Veteran in substantiating his claim do not apply to this 
case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006), the United States Court of Appeals for 
Veterans Claims explicitly held that these notice and 
assistance provisions do not apply to competency 
determinations.  Consequently, the Board is not required to 
address the RO's efforts to comply with those provisions with 
respect to the issue currently on appeal.  


ORDER

The Veteran is incompetent to handle the disbursement of his 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


